DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 27 Jul 2021, in which claim 1 is amended to change the scope and breadth of the claim, and new claim 13 is added.

This application is the national stage entry of PCT/JP2018/033535, filed 11 Sep 2018; and claims benefit of foreign priority document JP2017-175133, filed 12 Sep 2017; this foreign priority document is not in English.

Claims 1 and 3-13 are pending in the current application. Claims 9-12, drawn to non-elected inventions, are withdrawn. Claims 1, 3-8, and 13 are examined on the merits herein.

Claim Objections
Claims 2-8 are objected to because of the following informalities:  claims 2-8 do not appear to end in a period. Further, claims 2-8 recite the status identifier of "(Previously Presented)" and do not include markup indicating cancelation of the previously recited period at the end of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102 or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Amended Claims 1, 3-8, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Daus et al. (Macromol. Mater. Eng., 2011, 296, p551-561, of record).
Daus et al. discloses the preparation of xylan sulfates and study of the structure of the xylans and xylan sulfates. (page 551, abstract) Daus et al. discloses xylans have gained increasing interest due to their potential as wound dressings or pharmaceutical auxiliaries. (page 551, left column, paragraph 2) Daus et al. discloses xylan sulfates are the subject of continued research for their anticoagulant, antiviral, and cancerostatic activities. (page 551, right column, paragraph 2) Daus et al. discloses xylan sulfate is also known as pentosan polysulfate, (page 552, left column, paragraph 2) addressing the terminology of claim 1. Daus et al. discloses embodiments of carbohydrates used in the sulfation studies of hydrothermal extracted beech wood xylan (HTX) that was further Eucalyptus globulus wood chips by a hydrothermal treatment. The obtained XO from eucalyptus globulus (XO-Euc) consisted of 92.0% xylose, 4.5% arabinose, and 3.4% glucose. In addition, HTX proved to be an excellent source for the hydrothermal preparation of large amounts of XO (XO-HTX). XO-HTX consists of 88.7% xylose, 3.6% arabinose, and 7.6% glucose. (page 554, left column, paragraph 2; table 1 at page 553, right column) The XO-Euc and XO-HTX embodiments contain 0% uronic acid content addressing limitations of instant claims 13. Daus et al. discloses the NMR spectrum of xylan sulfates prepared from glucuronic acid free xylan (HTX-n) with different degrees of substitution having the structure 
    PNG
    media_image1.png
    82
    251
    media_image1.png
    Greyscale
 obtained in D2O, (Figure 9 at page 558, right column) envisioning the structure meeting limitations of instant claims 4-6. Daus et al. discloses the NMR spectrum of sulfated xylooligosaccharides having the structure 
    PNG
    media_image2.png
    76
    364
    media_image2.png
    Greyscale
obtained in D2O. (figure 13 at page 560, right column) Daus et al. discloses the XO-HTX DSsulfate values ranged from 0.25 to 1.53 depending on sulfating agent and conditions, whereas the XO-Euc DSsulfate values ranged from 0.25 to 0.89 where remaining acetyl groups hampered the generation of higher DSsulfate values in the case of XO-Euc. (paragraph spanning pages 557-558 and Eucalyptus Globulus including resonances appearing at 21.5 and 174.0 ppm prove that acetyl groups remained at the xylan backbone during isolation as well as during sulfation. The acetyl groups protect the hydroxyl groups from sulfation, which is the reason for the low maximum DSSulfate accessible from XO of Eucalyptus Globulus. Daus et al. discloses that the 13C NMR spectrum of XS44 instead reveals signals of internal sulfated AXU’s as well as sulfated end groups, (page 560, right column, paragraphs 2-3) where XS44 is described at paragraph spanning pages 557-558 and table 6 as a form of XO-HTX. Daus et al. discloses the obtained xylan sulfates with a broad structure variety will support future studies in the field of bioactivity with the aim to investigate structure activity relationships and understanding the mode of action of the substances including the antiviral activities. (page 561, left column, paragraph 3) The formulation of NMR samples comprising said compounds xylan sulfates in D2O in the volume used in NMR spectroscopy is interpreted as composition of said compound in a pharmaceutically acceptable carrier addressing limitations of instant claims 7 and 8, where Daus et al. taken as a whole discloses xylan sulfates are the subject of continued research for their anticoagulant, antiviral, and cancerostatic activities. 
Daus et al. does not specifically disclose the acetyl group content of 0 mass% to 2.0 mass% for the XO-HTX embodiments (instant claim 1).
Daus et al. is silent as to the acetyl group content for the XO-HTX embodiments. However, Daus et al. discloses the XO-HTX embodiments in comparison to the XO-Euc embodiments, where in the XO-Euc embodiments the 13C NMR spectrum shows that acetyl groups remained at the xylan backbone which is the reason for the low maximum Sulfate accessible, while in comparison no such low maximum DSSulfate is described for the XO-HTX embodiments and no description of acetyl groups remaining at the xylan backbone is made in discussing the 13C NMR spectrum of the XO-HTX embodiments. Further, the chemical structures depicted in Daus et al. do not indicate acetyl groups remaining at the xylan backbone. Therefore there is reason to believe that the XO-HTX embodiments of Daus et al. implicitly do not possess remaining acetyl groups at the xylan backbone because Daus et al. compares the XO-HTX embodiments with the XO-Euc embodiments which are explicitly described to possess remaining acetyl groups at the xylan backbone, such as with regard to the maximum DSSulfate values.
In the alternative, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of Daus et al. as a whole in order to select the XO-HTX embodiments having an acetyl group content of approximately 0 mass% and to formulate said xylan sulfates with a pharmaceutically acceptable carrier. One of ordinary skill in the art would have been motivated to modify the teachings of Daus et al. with a reasonable expectation of success because Daus et al. compares the XO-HTX embodiments with the XO-Euc embodiments which are explicitly described to possess remaining acetyl groups at the xylan backbone, such as with regard to the maximum DSSulfate values, and further provides guidance for selecting XO-HTX embodiments having an acetyl group content of approximately 0 mass% in depicting chemical structures which do not exhibit acetyl groups on the xylan backbone. With regard to the formulation of said xylan sulfates with a pharmaceutically acceptable carrier, the disclosure of Daus et al. taken as a whole teaches that xylans have gained increasing interest due to their potential as wound dressings or pharmaceutical 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 27 Jul 2021, have been fully considered and not found to be persuasive.
	Applicant remarks that hardwood xylan in its natural state contains 5-7 acetyl groups at C2 and C3 for every 10 Xyl units. Applicant remarks that Daus does not describe a deacetylation step and interprets Daus as including no description focusing on acetyl groups. However, as detailed in the modified grounds of rejection above, while Daus does not describe the acetyl group in terms of specific mass%, Daus does describe the XO-Euc embodiments in that 13C NMR spectrum shows that acetyl groups remained at the xylan backbone which is the reason for the low maximum DSSulfate accessible, while in comparison no such low maximum DSSulfate is described for the XO-HTX embodiments and no description of acetyl groups remaining at the xylan backbone is made in discussing the 13C NMR spectrum of the XO-HTX embodiments. This description provided in Daus comparing the XO-HTX embodiments to the XO-Euc embodiments, in combination with the depicted chemical structures provides reason to believe that the XO-HTX embodiments implicitly do not contain acetyl groups, or alternatively make obvious the selection of those XO-HTX embodiments which do not Sulfate values.
Applicant further remarks that instant invention shows different results particularly with respect to anticoagulant activity compared to a comparative example containing greater uronic acid content. However, as detailed above, Daus teaches the XO-HTX consists of 88.7% xylose, 3.6% arabinose, and 7.6% glucose, or a 0 mass% uronic acid content. No evidence is provided for the effect of acetyl group content on this anticoagulant activity. As detailed above, there is reason to believe the Daus disclosure of the XO-HTX embodiments inherently meets the structural limitations of the instantly claimed invention, therefore secondary considerations would not be persuasive. However, in the alternative, Daus provides guidance to make obvious the XO-HTX embodiments having the structural limitations of the instantly claimed invention, and the provided evidence is not persuasive that the results regarding anticoagulant activity are unexpected over the closest prior art embodiment of the XO-HTX having a 0 mass% uronic acid content but being silent as to the acetyl group content because the evidence does not indicated that the acetyl group content affects the results described in the instant specification.

Conclusion
No claim is found to be allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN S LAU/           Primary Examiner, Art Unit 1623